Citation Nr: 1737612	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  06-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which in part, denied service connection for type 2 diabetes mellitus.

The Veteran appeared at hearing before a Veterans Law Judge who is no longer employed by the Board.  At this hearing he testified with respect to the issue of entitlement to service connection for diabetes mellitus which remains on appeal and a transcript of this hearing is of record.  The Veteran has been informed of the opportunity to have another hearing, but has declined to have such a hearing.

In February 2010, the Board denied the Veteran's claim for service connection for diabetes mellitus.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum decision, the Court set aside the February 2010 denial for service connection for diabetes mellitus type II and remanded the matter for a revised statement of the reasons or bases.  

The issue involving service connection for diabetes mellitus was the subject of Board remands dated April 2012 and September 2014.  There has not been substantial compliance with the remand orders.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served aboard the USS BOYD (DD 544) from March 1968 to December 1968.  From March to August 1968 this ship deployed to support operations in the Republic of Vietnam.  Review of the record indicates that the USS BOYD was on station to provide Naval Gunfire Support for operations ashore.  That is, the ship was off shore and fired its guns at enemy targets ashore.  

The Veteran's claim for service connection for type 2 diabetes mellitus is based upon presumptive service connection based on exposure to herbicide agents (Agent Orange).  See 38 C.F.R. § 3.309(e).  Moreover, he asserts that because of his service aboard the USS BOYD in the waters off shore of Vietnam, he should be presumed to have been exposed to Agent Orange.  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

In VAOPGCPREC 27-97, the VA General Counsel held that service aboard a deep-water naval vessel in the waters off the shore of the Republic of Vietnam does not constitute service in the Republic of Vietnam without evidence showing actual visitation to the Republic of Vietnam.  See VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).  Basically, individuals who served in the waters offshore of the Republic of Vietnam were not subject to the same risk of herbicide exposure as those who served within the geographic land boundaries and are not presumed to have been exposed to Agent Orange.  This position has been affirmed.  See Haas v. Peake, 525 F.3d 1168, 1193 (Fed. Cir. 2008).

Deck Logs have been obtained in an attempt to verify whether the USS BOYD was present in the inland waterways of Vietnam.  However, they do not verify the ships presence in an area that would qualify the Veteran for the presumption of exposure to herbicide agents.  The Board recognizes the Veteran's assertion that a May 1968 Deck Log noting the USS BOYD "clear[ed] Qui Nhon Harbor" should be enough to substantiate his claim.  However, the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents list indicates the following: 

In order to promote consistent application of the term "inland waterways", VA has determined that Ganh Rai Bay and Qui Nhon Bay Harbor are no longer considered to be inland waterways, but rather are considered open water bays.  This is a change from previous policy.  As of February 2, 2016, new ships will not be added to the list based on operations in those locations and no additional dates for operations in those locations will be added to those ships already on the list. Veterans who served aboard ships already on the list for those locations will retain the presumption of Agent Orange exposure.  New Veteran claimants who were aboard ships in those locations, during the dates already on the list, will also qualify for the presumption of exposure.  This presumption will extend to all future disability claims from these Veterans.  However, Veterans who were aboard ships in those locations, during new dates not currently on the list, will not qualify for the presumption.  Likewise, Veterans aboard new ships in those locations will not qualify for the presumption of exposure.

The USS BOYD is not one of the ships that on the list as being in Qui Nhon Bay Harbor.  As the USS BOYD would be considered a "new ship" in that location it would not qualify for the presumption of exposure. 

The Board also recognizes the buddy statement submitted on the Veteran's behalf noting a meeting point between the USS BOYD and a boat that had been on the Cua Dia River.  In this regard, VA considers a river ending in a bay or other offshore water feature on the coastline to end at a notional boundary line drawn across the junction between the river and the offshore water feature.  M21-1, IV.ii.1.H.2.d. (accessed September 6, 2017).  In this case, the coordinates provided are at a point in the offshore waterway and not the river.  Thus, this evidence does not afford the Veteran the presumption of exposure to herbicide agents either.  

In its April 2012 remand the Board noted that Positional Logs separate from Deck Logs are sometimes kept by ships.  The Board then directed that Positional and Deck Logs be obtained if available.  While Deck Logs have been obtained, it is still unclear to the Board if a search for Positional Logs (separate from Deck Logs) has been undertaken.  As such, the case is once again being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact appropriate sources, including the National Archives and Records Administration and/or the Naval Historical Center.  Request a search for Positional Logs for the USS BOYD (DD 544) for the period March through August 1968.  To be clear, the Board is not requesting Deck Logs; rather, the Board either needs copies of Positional Logs or a statement that no such records could be found.  

2.  After ensuring compliance with the above development, the AOJ should again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

